Citation Nr: 1214082	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  06-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic respiratory disability, to include emphysema, chronic obstructive pulmonary disease (COPD), and pneumonia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from September 1963 to June 1977, and from November 1977 to March 1978.  He had subsequent active duty service in the United States Army from October 1990 to March 1991.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Portland RO in September 2008.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board remanded the Veteran's claim most recently in an October 2011 decision so that the agency of original jurisdiction (AOJ) could perform additional evidentiary development.  After such was achieved, the Appeals Management Center (AMC) readjudicated the Veteran's claim in a February 2012 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

The Board regrets having to delay adjudication of the Veteran's claim once again.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

In March 2012, while the undersigned Veterans Law Judge was reviewing the merits of the Veteran's service-connection claim in preparation for a decision, the Veteran contacted the Board and specifically requested that the Board obtain additional VA treatment records in support of his appeal from the Roseburg VA Medical Center before issuing a decision.  See the Veteran's March 12, 2012 Statement in Support of Claim [received by the Board on March 27, 2012].  The Board notes that VA treatment reports dated through March 6, 2012 have been associated with the Veteran's Virtual VA folder; however, these recently received records do not  document treatment for the Veteran's claimed respiratory condition.

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Veteran has specifically requested that VA obtain VA treatment reports in support of his appeal that are not currently on file, a remand is necessary so that any outstanding reports relevant to the Veteran's respiratory disability claim can be obtained.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request information regarding any additional treatment he may have received, or is currently receiving for his respiratory disabilities.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant treatment records from the Roseburg VA medical facility, dated from October 2011 to the present day.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  

2.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should review all evidence that has been added to the Veteran's physical and electronic claims folders since the most recent February 2012 statement of the case, and readjudicate the Veteran's service-connection claim.  If the claim is denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

